                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


RANDY BRYANT WICK,

                       Plaintiff,

               v.                                             Case No. 21-C-799

CONNOR JOHNSON and
DEPUTY BURES,

                       Defendants.


                 ORDER GRANTING MOTION TO PROCEED WITHOUT
                         PREPAYMENT OF FILING FEE


       Plaintiff Randy Bryant Wick filed a complaint against Defendants Forest County Deputy

Connor Johnson and Deputy Bures on June 28, 2021. Plaintiff seeks to proceed in forma pauperis.

The Court has reviewed the affidavit submitted in support of the motion and concludes that

Plaintiff lacks sufficient income and/or assets to pay the filing fee. Accordingly, Plaintiff’s motion

for leave to proceed without prepayment of the filing fee (Dkt. No. 2) is GRANTED.

       IT IS HEREBY ORDERED that the United States Marshal shall serve a copy of the

Complaint and this Order upon Defendants pursuant to Federal Rule of Civil Procedure 4. Plaintiff

is advised that Congress requires the U.S. Marshals Service to charge for making or attempting

such service. 28 U.S.C. § 1921(a). The current fee for waiver-of-service packages is $8.00 per

item mailed. The full fee schedule is provided at 28 C.F.R. § 0.114(a)(2), (a)(3). Although

Congress requires the Court to order service by the U.S. Marshals Service precisely because in

forma pauperis plaintiffs are indigent, it has not made any provisions for these fees to be waived

either by the Court or by the U.S. Marshals Service.
        IT IS FURTHER ORDERED that Defendants shall file a responsive pleading to the

Complaint within the time allowed under the Federal Rules of Civil Procedure.

        Finally, Plaintiff must notify the clerk of court’s office of any change of address. Failure

to do so could result in orders or other information not being timely delivered, thus affecting the

legal rights of the parties. It could also result in dismissal of the lawsuit.

        Dated at Green Bay, Wisconsin this 29th day of June, 2021.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach
                                                        United States District Judge




                                                   2
